SCHEDULE 6.02 TO THE CREDIT AGREEMENT EXISTING LIENS Lien on Invision Automotive Systems, Inc. Inventory Equipment Leases: Audiovox Corporation: State Jurisdiction Expiration Date Original File Date File Number Secured Party DE SOS 10/21/2010 10/21/2005 Wells Fargo Equipment Finance DE SOS 2/16/2012 2/16/2007 US Express Leasing Inc. DE SOS 2/21/2012 2/21/2007 Wells Fargo Equipment Finance DE SOS 6/22/2012 6/22/2007 Wells Fargo Financial Leasing Inc. DE SOS 4/30/2013 4/30/2008 Key Equipment Finance Inc. DE SOS 4/30/2013 4/30/200/ Key Equipment Finance Inc. DE SOS 6/20/2013 6/20/2008 Wells Fargo Equipment Finance Inc. DE SOS 6/30/2013 6/30/2008 Wells Fargo Equipment Finance Inc. DE SOS 10/9/2013 10/9/2008 Wells Fargo Equipment Finance Inc. DE SOS 10/21/2013 10/21/200/ Popular Equipment Finance Inc. DE SOS 1/21/2014 1/21/2009 Wells Fargo Equipment Finance Inc. DE SOS 1/21/2014 1/21/2009 Wells Fargo Equipment Finance Inc. DE SOS 1/21/2014 1/21/2009 Wells Fargo Equipment Finance Inc. DE SOS 2/11/2014 2/11/2009 Wells Fargo Financial Leasing Inc. DE SOS 3/26/2014 3/26/2009 Heartland Business Credit DE SOS 3/27/2014 3/27//2009 AEL Financial LLC DE SOS 5/28/2014 5/28/2009 Heartland Business Credit DE SOS 6/19/2014 6/19/2009 Heartland Business Credit DE SOS 7/1/2014 7/1/2009 IBM Credit LLC DE SOS 8/7/2014 8/7/2009 Heartland Business Credit DE SOS 8/27/2014 8/27/2009 IB M Credit LLC DE SOS 9/30/2014 9/30/2009 Heartland Business Credit Audiovox Electronics Corpooration DE SOS Continuation 3/3/2009 8/30/2004 Bank One, NA DE SOS 6/23/2014 6/23/2009 California First Leasing Corporation Technuity Inc. IN SOS 4/25/2011 4/25/2006 Citicorp Leasing, Inc. IN SOS 6/4/2013 6/4/2008 US Bancorp
